Citation Nr: 0401289	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  02-01 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of a right 
hand fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1984 to 
October 1988 and from November 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


REMAND

The Board initially notes that on November 9, 2000, during 
the pendency of the instant claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), was signed 
into law.  On August 29, 2001, VA promulgated final 
regulations to implement the provisions of the VCAA.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  
These regulations apply to the veteran's claim.  VAOPGCPREC 
7-2003.  

Among other things, the VCAA and implementing regulations 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

Based on a review of the record, the Board concludes that VA 
has adequately informed the veteran of any additional 
information or evidence needed, but that assistance to the 
veteran in obtaining necessary medical records has not been 
adequate.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  Generally, service 
connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The veteran contends that a current disability of the right 
hand is the result of a fracture incurred while on active 
duty in 1985.  The record shows that in March 2000 the RO 
requested that the National Personnel Records Center (NPRC) 
provide the veteran's service medical record (SMRs), and that 
NPRC responded that the information requested was not a 
matter of record.  In the Rating Decision of September 2000 
the RO acknowledged that the veteran had demonstrated medical 
evidence of a current disability and medical evidence which 
suggested a relationship to service.  But, based on the 
inability (because of the missing SMRs) to establish that an 
injury had been incurred while on active duty, the RO denied 
the veteran's claim of service connection for his right hand 
disability.  

While the RO attempted once to retrieve information from 
NPRC, and the RO also requested that the veteran provide any 
evidence he might have, including SMRs, or any information 
the veteran might have which might lead to evidence, the 
record does not reveal any other attempts to locate the 
veteran's SMRs.  The Board determines that additional effort 
must be made to try to locate the veteran's SMRs.  In this 
regard, the Board notes that VBA's Adjudication Procedure 
Manual M21-1 ("Manual 21-1") notes the possibility that 
service records might never have left a separation center or 
treating facility, and directs development of alternative 
locations if a primary request for records is unsuccessful.  
See Manual 21-1, Part III, para. 4.01c(3) (February 27, 
2002).  This manual notes that such a problem can occur with 
certain reserve component or National Guard members, but it 
may also happen to records of those who served on active 
duty.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by the regulations 
implementing the Veterans Claims 
Assistance Act of 2000 is completed.  
In particular, the RO should ensure 
that the new notification 
requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and 
the duty-to-assist regulations, 
found at 66 Fed. Reg. 45,620-32 
(Aug. 27, 2001), are fully complied 
with and satisfied.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 
(2002). 

2.  The RO should again contact the 
veteran and request that he identify 
the names, addresses, and 
approximate dates of treatment for 
all health care providers, VA and 
private, who may possess additional 
records pertinent to his claim.  The 
veteran should also be instructed to 
provide as much information as 
possible about the location of any 
in-service treatment (service 
department clinic, hospital, etc.) 
or examination, and about the 
locations of centers from which he 
separated from active duty.  The RO 
should also notify the veteran that 
he may desire to seek statements of 
persons who may have lay evidence to 
support his claim of an in-service 
injury.  With any necessary 
authorization from the veteran, the 
RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the 
veteran which have not been secured 
previously.  The RO should undertake 
to obtain SMRs, including hospital 
treatment reports or examination 
reports identified by the veteran.  
Responses from the NPRC and/or 
service department should be made a 
part of the record.

3.  If the RO is unsuccessful in 
obtaining any medical records, it 
should inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records, if available.

4.  The RO should arrange for a VA 
orthopedic examination of the 
veteran by a physician with 
appropriate expertise to determine 
the nature and etiology of any right 
hand disability.  All indicated 
studies, including X-ray studies, 
should be performed, and all 
findings should be reported in 
detail.  With respect to any right 
hand disability found, the examiner 
should be requested to provide an 
opinion as to whether it is at least 
as likely as not that the right hand 
disability is related to a period of 
military service, to include any 
injury sustained therein.  The 
rationale for all opinions expressed 
should be provided.  The claims file 
must be made available to and 
reviewed by the examiner.  

5.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the 
RO should re-adjudicate the issue on 
appeal.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

